Citation Nr: 0031645	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, D.C.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.
He died in September 1968.  The appellant is the widow of the 
veteran.

In an unappealed June 1970 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (the RO) which determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In October 2000, the appellant presented testimony at a 
personal hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  The veteran died in September 1968.  His death was listed 
as due to "natural causes".  At the time of his death, 
service connection was in effect for a sebaceous cyst of the 
scalp and trichophytosis of the feet, with tenia cruris and 
callosites.

2.  In an unappealed June 1970 rating decision, the RO denied 
a claim of entitlement to service connection for the cause of 
the veteran's death.

3.  Evidence submitted since the RO's June 1970 decision does 
not bear directly and substantially upon the specific matter 
under consideration; is merely cumulative of previously 
submitted evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

Evidence submitted since the RO's final June 1970 rating 
decision is not new and material; thus, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking entitlement to service 
connection for the cause of the veteran's death.  As noted in 
the Introduction, and as will be discussed below, the issue 
presently on appeal is whether she has submitted new and 
material evidence which is sufficient to reopen her claim, 
which was denied in an unappealed June 1970 decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.


Relevant Law and Regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Service connection may be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); See Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (19991); 38 C.F.R. § 3.312 
(2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The Board has determined that the evidence of record 
indicates that the last final decision with respect to the 
issue of entitlement to service connection for the cause of 
the veteran's death was in June 1970.  See Evans, supra.  The 
appellant has not contended otherwise.  Accordingly, the 
Board will review the evidence of record at that time before 
moving on to evaluate the evidence submitted since.

Previously submitted evidence

The veteran's service medical records reflect that he 
received treatment for a variety of disabilities while on 
active duty, including trichophytosis of both feet in October 
1944.  Clinical notes dated on September 27 and September 29, 
1943 reflect that the veteran was treated for a sebaceous 
cyst.  A clinical note dated September 28, 1943 shows that 
the veteran was x-rayed for an injury to the right skull.  
Subsequent clinical notes show that the veteran received 
further treatment for a sebaceous cyst of the scalp.  A 
report of physical examination completed at discharge in 
October 1945 is negative for any defects or abnormalities.

In an August 1952 rating decision, the RO granted service 
connection for trichophytosis of both feet and assigned a 
noncompensable evaluation. 

In a September 1964 affidavit, Dr. W.G. indicated that the 
veteran had reported experiencing frostbite in his feet while 
serving in Alaska.  The veteran also reported experiencing a 
head injury after falling in service in 1942.  Dr. W.G. noted 
diagnoses of a callus formation and fungal infection of both 
feet.

In a December 1964 rating decision, the RO denied claims of 
entitlement to service connection for residuals of a head 
injury and cold injuries to the feet on the basis that the 
record did not show that these disabilities had been incurred 
in or aggravated in service.  By that decision, the RO also 
granted service connection for a sebaceous cyst of the scalp 
and assigned a noncompensable evaluation.  

On September [redacted], 1968, the veteran died.  The certificate of 
the death lists the immediate cause of death as "natural 
causes", with "no evidence of foul play".

In October 1968, the appellant filed a claim of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits.  In 
a statement submitted in January 1969, she asserted that the 
veteran had been stationed in Alaska during service and had 
developed frozen feet.  She asserted that they had continued 
to bother him since service, and that the veteran sometimes 
stated that his feet hurt him "clean up to his heart".  The 
appellant noted that she had been told that the veteran died 
of a heart attack.  She also noted that the veteran had been 
treated for his feet by Dr. B.S., who was now deceased.  

The appellant further elaborated on the severity of the 
veteran's foot problems in a statement submitted in November 
1969.  She also submitted statements from various employers 
of the veteran, each of whom reported that the veteran had 
experienced difficulties on the job due to foot problems.

In May 1970, the appellant's representative submitted a note 
from Dr. R.B., who indicated that he had treated the veteran 
for frozen feet.  Dr. R.B. asserted that there could have 
been a relationship between the veteran's diagnosis of frozen 
feet and his death.

The June 1970 rating decision

In a June 1970 rating decision, the RO denied the veteran's 
claim on the basis that the evidence of record did not show 
that the veteran's death was caused by or the result of a 
service-connected disability.  In reaching this conclusion, 
the RO noted that the veteran had been service-connected for 
dermatyphosis of the feet with tinea cruris and callosities.  
The RO also noted the May 1970 statement from Dr. R.B.  
However, the RO concluded that the evidence did not 
demonstrate that a service-incurred disability contributed 
materially to the veteran's death.  

The appellant was notified of this decision in a letter dated 
June 9, 1970, which was accompanied by a VA Form 4107, Notice 
of Procedural and Appellate Rights.  
Thereafter, in November 1970, the appellant submitted a 
statement requesting that the RO mail her a copy of all 
correspondence she had submitted concerning the veteran 
because she did keep any copies for herself.  This statement 
is negative for any reference to or discussion of the June 
1970 rating decision.  The record reflects that no other 
correspondence was received from the appellant within the 
one-year period following the June 1970 rating decision.

Newly submitted evidence

In a letter to the Secretary of VA submitted dated in March 
1997, the appellant asserted that the veteran had suffered 
from severe medical problems to his head and feet in service.  
She further asserted that he had experienced continuous 
problems after service, but was denied proper medical care.  
The appellant indicated that she had recently been advised by 
a Senator's office to attempt to reopen her previously denied 
claim.

In a statement submitted in November 1997, the appellant 
noted various types of treatment the veteran received both 
during service and following his discharge from service.  
Specifically, she noted the September 28, 1943 clinical note 
which indicates a right skull injury, as well as several 
other in-service clinical notes showing complaints of 
headaches.  She further noted several dates of treatment for 
various foot problems, including trichophytosis and "fungal 
infections", in both 1946 and 1964.  She also noted dates of 
treatment for a sebaceous cyst of the scalp in both 1946 and 
1964.

Enclosed with her November 1997 statement, the appellant 
included copies of various service medical records, which 
were already associated with the claims folder at the time of 
the June 1970 rating decision.  She outlined several 
notations in the veteran's service medical records which were 
made in regard to his trichophytosis of the feet and 
sebaceous cyst.  The appellant also enclosed copies of 
various employment records and post-service medical records, 
each of which were associated with the claims folder prior to 
the June 1970 rating decision.  Included among these records 
were the previously submitted statements from Drs. W.G. and 
R.B.  The appellant also enclosed copies of various letters 
and rating decisions issued by the RO between 1946 and 1968. 

In a report of contact dated in December 1997, a 
representative at the RO indicated that she had spoken to the 
appellant over the phone.  It was noted that it had been 
discussed with the appellant what would be needed to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.

In the June 1998 rating decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  In reaching 
this conclusion, the RO found that the evidence submitted by 
the appellant was duplicative of previously submitted 
evidence.

In March 1999, the appellant filed a Notice of Disagreement 
with this decision.  In support of her claim, she also 
submitted an information letter from the VA Undersecretary of 
Health and other documents promulgated by VA, which address 
the rates of cold injuries among veteran's of World War II 
and the various residuals experienced as a result of these 
injuries.

During her October 2000 personal hearing, the appellant's 
accredited representative asserted that the veteran had 
frostbite during service and that this materially contributed 
to his death.  The appellant testified that the veteran did 
not have any problems with his feet before service, but that 
they bothered him a great deal after he returned from 
service.  During the hearing, the appellant's daughter, D.C., 
also provided testimony.  D.C. stated that she recalled 
witnessing her father's foot problems when she was younger 
and remembered hearing him complain.  D.C. further stated 
that she was a nutritionist and that she believed her 
father's death which occurred when she was 17 was related to 
cold injuries he sustained in service.

Analysis

The appellant is seeking to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
essentially contends that the veteran's death in 1968 was the 
result of cold injuries he sustained to his feet during World 
War II.  She has also contended that the veteran's death was 
related to various other injuries sustained in service, 
including both a head injury, and/or his service-connected 
trichophytosis of both feet and sebaceous cyst of the scalp.

Initial matter

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In adjudicating this claim, it appears that the RO initially 
applied the now-invalidated standard enunciated by the Court 
in Colvin v. Derwinski,  1 Vet. App. 171, 174 (1991).   See 
the June 1998 rating decision and the April 1999 Statement of 
the Case (SOC).  The standard set forth in Colvin was 
subsequently invalidated by the decision by the United States 
Court of Appeals for the Federal Circuit in Hodge, 155 F.3d 
at 1363, which has been discussed above.  

However, it the RO advised the appellant of the provisions of 
38 C.F.R. § 3.156, which Hodge says must be applied, in the 
April 1999 SOC.  Because the appellant was given the specific 
provisions of 38 C.F.R. § 3.156, and was given the 
opportunity to present evidence and argument with respect to 
the issue on appeal, including providing her own testimony at 
a personal hearing, the Board concludes that there is no 
prejudice to the appellant by the Board adjudicating her 
claim in accordance with the Court's ruling in Hodge.  

The Board will briefly discuss the finality of the RO's June 
1970 rating decision.  The Board will then address whether 
the appellant has submitted new and material evidence to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.

Finality

In June 1970, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran was notified of this decision 
in a June 9, 1970 letter from the RO.  No notice of 
disagreement was received from the veteran within the one-
year period following this decision.  Although a statement 
was received in November 1970, the appellant expressed 
neither disagreement with the June 1970 rating decision nor a 
desire to seek appellate review.  Rather, she merely 
requested that the RO send her copies of all letters she had 
sent concerning the veteran.  Accordingly, the Board finds 
that the appellant did not submit a timely NOD with the June 
1970 rating decision; thus, that decision became final.  38 
U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 (2000); see 
also Evans, 9 Vet. App. at 285.  

Therefore, in order to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence must have been 
submitted.  See 38 U.S.C.A. 5018; 38 C.F.R. 3.156; Hodge, 
supra.

New and material evidence

After reviewing the complete record, the Board finds that the 
appellant has not submitted new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  In essence, 
the Board finds that the appellant's newly submitted evidence 
is either essentially cumulative of previously submitted 
evidence, or does not bear directly and substantially on the 
issue of whether a service-connected disability was either 
the principal or contributory cause of the veteran's death.  
38 C.F.R. § 3.312(a). 

In the June 1970 rating decision, the RO concluded that the 
record did not show that the veteran's death was caused by or 
the result of a service-connected disability.  The evidence 
of record at the time included the veteran's service medical 
records; various post-service medical records, including 
statements from Drs. W.G. and R.B.; letters from the 
veteran's employers; and the appellant's own assertions that 
the veteran's death was the result of cold injuries to the 
feet sustained in service.  As noted, the record at that time 
also showed that service connection was in effect for 
trichophytosis of both feet and a sebaceous cyst of the 
scalp.

Since filing to reopen her claim, the appellant has submitted 
additional copies of the veteran's service medical records; 
additional copies of the veteran's post-service medical 
records, including the statements from Drs. R.B. and W.G.; 
and copies of various documents issued by VA, including an 
information letter from the Undersecretary of Health 
regarding cold injuries experienced by veterans of World War 
II and Korea.  The appellant has also reiterated her own 
contentions that the veteran's death was the result of 
injuries incurred in service.  Further, the appellant's 
daughter D.C. has also provided her own testimony to the 
affect that she believes her father's death to be the result 
of cold injuries sustained in his feet during service.

With respect to the various in-service and post-service 
medical records submitted by the appellant, the Board notes 
that each of these records were already associated with the 
claims folder at the time of the June 1970 rating decision.  
Thus, the Board finds that this evidence is merely cumulative 
of previously submitted evidence, and is therefore not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim. 

Similarly, with respect to the appellant's own contention 
that the veteran's death was the result of cold injuries 
sustained during active duty, the Board notes that these 
contentions are virtually identical to those already of 
record at the time of the June 1970 rating decision.  
Therefore, the Board finds them to be merely cumulative of 
previously submitted evidence, and not so significant that 
they must be addressed in order to fairly decide the merits 
of the claim.  Furthermore, in regard to the appellant's 
claim that the veteran's death was caused by various other 
injuries sustained during his military service, the Board 
notes there is no evidence that the appellant possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  In Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The Board finds that there is also no evidence that the 
appellant's daughter, D.C., who is a nutritionist, possesses 
the requisite medical training or expertise necessary to 
render her competent to offer medical evidence sufficient to 
reopen her claim.  See Moray, 5 Vet. App. at 214;  see also 
Routen, 10 Vet. App. at 186.  The Board observes that there 
is nothing on the record which even hints that the veteran's 
diet was a factor in his demise, and the appellant's daughter 
did not so testify.  The Board does not regard D.C.'s 
experience as a nutritionist as being in any way relevant to 
an inquiry concerning the relationship, if any, between 
alleged cold injuries sustained by the veteran during service 
and his death.  Diagnosis of disease and opinions relating to 
the etiology of disease and death are medical matters 
requiring special training.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) [factors for consideration in assessing the 
medical competence to render an opinion as to medical 
causation include specific expertise in the relevant 
specialty and actual participation in the treatment].  In 
particular, the Board does not believe that D.C.'s experience 
as a nutritionist in any way renders her competent to testify 
that the foot symptoms she witnessed in her father as a child 
were related to cold injuries sustained allegedly sustained 
during service or that such were related to his death in 
1968.  Because D.C. is not considered competent to offer such 
an opinion, the Board finds that her testimony does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

As noted above, the appellant has also submitted a letter 
from the VA Undersecretary of Health, as well as various 
other documents promulgated by VA in regard to cold injuries.  
The Board notes that these documents discuss the various 
symptoms experienced by veterans who sustained cold injuries 
in World War II and Korea, and do appear to touch upon the 
issue of whether the veteran may have sustained such an 
injury to his feet while on active duty.  However, these 
documents in do not address the question of whether cold 
injuries may have caused or contributed to the veteran's 
death.  As noted above, the RO denied the appellant's claim 
in June 1970 on the basis that the evidence did not show that 
a service-connected disability either caused or resulted in 
the veteran's death.  Even it is assumed, for the sake of 
argument that these documents do serve to show that the 
veteran may have experienced residuals of cold injuries to 
his feet during service, they do not address the pertinent 
issue of whether cold injuries either caused or contributed 
to his death. 

As noted above, it is not sufficient to show that an injury 
or disease was incurred in or aggravated by service in order 
to warrant service connection for the cause of the veteran's 
death.  It must also be shown that disease or injury was 
either the principal or contributory cause of the veteran's 
death.  38 C.F.R. § 3.312(a).  Because the various documents 
submitted do not address this point, the Board finds that 
these documents do not bear directly and substantially upon 
the specific matter under consideration, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In essence, the Board believes that the evidence submitted by 
the appellant in her attempt to reopen her claim is for the 
most part virtually identical to evidence submitted prior to 
the June 1990 rating decision in which the RO determined that 
the veteran's death was not due to a service-connected 
disability.  The bulk of this evidence appears to be either 
cumulative of previously submitted evidence or does not bears 
directly and substantially upon the specific matter under 
consideration.  Therefore, the Board finds that it is not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
thus the claim remains denied.




CONTINUED ON NEXT PAGE


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 




- 16 -


- 1 -


